— In an action to foreclose a mortgage, the defendant Thomas Butti appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered January 17, 2003, which granted the plaintiffs motion for summary judgment.
Ordered that the appeal is dismissed, with costs.
*408The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; U.S. Bank Trust N.A. Trustee v Butti, 16 AD3d 408 [2005] [decided herewith]). Santucci, J.P., Krausman, Mastro and Skelos, JJ., concur.